DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner thanks Applicant for a thorough response to the previous office action and would be willing to discuss options to further prosecution at the Applicant’s earliest convenience.

Status of Claims
	
	Claims 1-20 of US Application No. 16/217,922, filed on 01/15/2021, are currently pending and have been examined. 
	
	
Response to Arguments
	Applicants arguments, see REMARKS filed 01/15/2021, with respect to the rejection of claims 1-20, under 35 U.S.C. §101, have been fully considered but are not persuasive. Therefore, the previous rejection has been maintained.
	
	Applicant argues that the amended claims, i.e., claim 1, overcome the previous 101 rejection because the amended limitation of “…generating, by a processor, a plurality of learned speed signs from a first plurality of road sign observations captured by a plurality of image capturing devices on a first plurality of vehicles…” (Emphasis added) would make the claim eligible. With respect to the plurality of image capturing 

	The generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by a processor” and “by a plurality of image capturing devices…”  That is, other than reciting “by a processor” and “by a plurality of image capturing devices” nothing in the claim element precludes the step from practically being performed in the mind. For example, other than reciting “by a processor” and “by a plurality of image capturing devices” language, the claim encompasses a user merely observing a first plurality of road signs. The nominal recitation of a processor and a plurality of image capturing devices does not take the claim limitations out of the mental process grouping. 

	Further, the observations captured by a plurality of image capturing devices amounts to performing necessary data gathering executed by generic computing components wherein all uses of the recited abstract idea require such data gathering. Therefore, this step is merely extra-solution activity and does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g))

	Applicant further argues that “the present claims transform an abstract idea into patent-eligible subject matter because the claims go well beyond simply instructing the one of ordinary skill to implement the abstract idea with routine, conventional activity.” Examiner disagrees. 

	The image capturing devices in the amended claim are generic components (See instant specification ¶ [0023]) that the abstract idea is being applied to, i.e., simply instructing the one of ordinary skill to implement the abstract idea with routine, conventional activity, e.g., capturing images with a camera.

	Applicant further argues that claim 1 does not recite mathematical concepts; mental processes; or certain methods of organizing human activity. Examiner disagrees for reasons demonstrated below in the Claim Rejection - 35 USC §101 section.

	Applicant further argues that even if the claims recite a judicial exception, the claims then proceed to integrate the recited judicial exception into a practical application of that exception. Further stating “this is not a mere data gathering step that might be deemed conventional, but a detailed analysis. For example, the 2019 guidelines state that data gathering that is performed in an unconventional way can constitute an “inventive concept” that causes the claims to become patent-eligible under 35 USC §101. Examiner disagrees.

	Applicant has failed to demonstrate how the data gathering of claim 1, i.e., observations captured by a plurality of image capturing devices, is performing said data gathering in an unconventional way. Therefore, Examiner finds this argument unpersuasive.

	Finally, Applicant argues that “…no prior art rejection has been applied against the present claims. It therefore cannot be said that the present claims are well-understood, routine, or conventional for the purposes of the second step of the Alice analysis with respect to 35 U.S.C. § 101. Accordingly, the present claims are directed to statutory subject matter and are in compliance with 35 U.S.C. §101.” Examiner disagrees. 

	As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).

	Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). (See also Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all") Therefore, Examiner finds the above argument unpersuasive.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards a method for generating at least one route speed funnel for a roadwork zone identification. Claim 8 is directed towards a system for generating at least one route speed funnel for roadwork zone identification. Claim 15 is directed towards a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for generating at least one route speed funnel for roadwork zone identification.

Step 2A, Prong 1
	A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

	In the instant application, independent claim 1 recites:

 “…generating…a plurality of learned speed signs from a first plurality of road sign observations…”;
“…determining a plurality of candidate speed funnels from the plurality of learned speed signs…”; and
“…generating the at least one route speed funnel from the plurality of candidate speed funnels…”

 Independent claims 8 and 15 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception.

Step 2A, Prong 2
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:
 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

	Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

	In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 8 recite “a processor” and “at least one processor” and claim 15 recites “a computer” at a high level.  The specification identifies the processor/computer generically as “The processor 303 may be embodied in a number of different ways. For example, the processor 303 may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special- purpose computer chip, or the like. As such, in some embodiments, the processor 303 may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package. Additionally or alternatively, the processor 303 may include one or more processors configured in tandem via the bus to enable independent execution of instructions, pipelining and/or multithreading.” See Specification at ¶ [0043].  The processors and computer are merely a computer used as a tool to perform the abstract idea. Claim 8 further recites “at least one non-transitory memory configured to store computer program code and instructions…” Claim 15 recites “A computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer executable program code instructions”. These combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea. See specification ¶ [0041]. Finally, Claims 1, 8, and 15 recite “a plurality of image capturing devices” presented at a high level of generality (i.e., as a general means of capturing image data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The image capturing devices are recited at a high level of generality without limiting them to technical means for performing the functions beyond the generically recited processors.  These steps are not meaningful limitations on the judicial exception.  The processor/computer, memory, and image capturing devices are recited so generically (no details whatsoever are provided other than that they are a processor, memory, and image capturing device) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
	Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

	In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

	Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claims 2 and 9 recites “…wherein the first plurality of road sign observations further comprise location data, heading data, road sign types, road sign values, and time stamps associated with capture of the first plurality of road sign observations”, which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 3, 10, and 16 recites additional abstract ideas that may be performed mentally, i.e., “…calculating a plurality of distances between the corresponding locations of learned speed signs of each pair of learned speed signs in the generated plurality of learned speed signs; 2Attorney Docket No.: P9045US00 filtering the generated plurality of learned speed signs based on the calculated plurality of distances lying within a threshold distance range, to obtain a plurality of distance filtered learned speed signs; determining a plurality of heading filtered learned speed signs from the plurality of distance filtered learned speed signs based on a heading difference between each pair of the plurality of distance filtered learned speed signs lying within a threshold heading range; filtering the plurality of heading filtered learned speed signs based on a difference in the corresponding sign values of each pair of the plurality of heading filtered learned speed signs lying within a threshold value range, to obtain a plurality of pairs of value filtered learned speed signs; and determining the plurality of candidate speed funnels based on the plurality of pairs of value filtered learned speed signs.” However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	

	Claims 4, 11, and 17 recite “…wherein the at least one route speed funnel comprises a different pair of learned speed signs generated from the second plurality of road sign observations of the first plurality of road sign observations, wherein the second plurality of road sign observations are captured by the second plurality of vehicles, wherein a sign value of a learned speed sign in a first position in the at least one route speed funnel is greater than a sign value of a learned speed sign in a second position in the at least one route speed funnel, and wherein the second plurality of the road sign observations corresponding to the learned speed sign in the first position have corresponding time stamps earlier than corresponding time stamps of the second plurality of the road sign observations corresponding to the learned speed sign in the second position in the at least one route speed funnel” , which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claims 5, 12, and 18 recites additional abstract ideas that may be performed mentally, i.e., “…determine presence of a roadwork zone in vicinity of a corresponding location of the learned speed sign in the second position in the at least one route speed funnel.” However, the additional element of the processor is recited generically and, therefore, does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
	
	Claims 6, 13, and 19 recite “…wherein the generated at least one route speed funnel comprises two or more route speed funnels, and wherein at least two route speed funnels of the two or more route speed funnels have a common learned speed sign” , which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
	
	Claims 7, 14, and 20 recite “…further comprising merging the at least two route speed funnels of the two or more route speed funnels based on a position of the common learned speed sign in each of the at least two route speed funnels of the two or more route speed funnels.” , which further defines an abstract idea identified above. However, the claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Allowable Subject Matter
	Claims 1-20 would be allowable over the prior art if they were amended to overcome the rejections, under 35 U.S.C. §101, as described above. 

	The closest prior art of record, Schutzmeier et al. (US 2020/0042807 A1), discloses a method, device, and system for determining a road construction site and teaches:
	
A system for generating at least one route speed funnel for roadwork zone identification, the system comprising: (the invention is a method and a system for determining a road construction site. This determination may be performed by identifying a speed funnel - See at least ¶ [0005] and [0012])

at least one non-transitory memory configured to store computer program code instructions; and (acquired and/or determined data can be transmitted to a backend and can be stored in a data memory and can be made available for further processing - See at least ¶[0015])

at least one processor configured to execute the computer program code instructions to: (the capture of measurement signals and the transmission and reception of data ca be controlled by means of control unit 3 - See at least ¶ [0043] - [0044] and Fig. 1)

generate, a plurality of [] speed signs from a first plurality of road sign observations captured by [] image capturing devices on a first plurality of vehicles, (the method provides a first measurement signal of the sensor system, i.e., a camera, which represents a signposting of a first speed limit for the motor vehicle and a second measurement signal of the sensor system which represents a signposting of a second speed limit for the motor vehicle - See at least ¶ [0007], [0012] and Fig. 3) wherein the first plurality of road sign observations comprise session identifiers associated with the first plurality of vehicles, (the determination of the road construction site comprises providing and evaluating a plurality of respectively determined actual speed identifications which are assigned to different motor vehicles, i.e., associated with the first plurality of vehicles - See at least [0015]) and wherein the plurality of [] speed signs are associated with corresponding locations, corresponding headings, and corresponding sign values; (motor vehicle 1 transmits the detected events which comprise the identification of the first traffic sign 160, the identification of the second traffic sign 170, i.e., sign values, the trajectory 107, i.e., corresponding heading, and can comprise the an event position - See at least ¶ [0047] - [0048])

determine a plurality of candidate speed funnels from the plurality of [] speed signs, (the camera may detect a first signposting 21 and a second sign posting 22, i.e., a first candidate speed funnel, additionally, the camera may detect a third signposting 23, i.e., a second candidate speed funnel - See at least ¶ [0049] and Fig. 3) based on the corresponding locations, the corresponding headings, and the corresponding sign values, wherein each of the plurality of candidate speed funnels comprises a different pair of [] speed signs selected from the plurality of [] speed signs; and (the speed funnel is detected by means of camera 6 and determined using the method to identify road construction site 10, i.e., based on location, heading, and values - See at least ¶ [0047]-[0049] and Fig. 3)

	Whereas the next closest piece of prior art, Ivanov et al. (US 2018/0025628 A1), teaches using cluster analysis for identifying road signs, i.e., learned speed signs. Additional, Ivanov teaches timestamps corresponding to the identification of the road sign. 

	With respect to independent claims 1, 8, and 15, Schutzmeier taken either individually or in combination with other prior art of record fails to teach or suggest: 

generate the at least one route speed funnel from the determined plurality of candidate speed funnels based on the session identifiers associated with a second plurality of vehicles of the first plurality of vehicles and corresponding time stamps of a second plurality of road sign observations associated with the plurality of learned speed signs.

	Claims 2-7, 9-14, and 16-20 would be allowable because they depend from an allowable claim.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662